Citation Nr: 1551047	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to a compensable disability rating for fracture of the right second finger.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1983, with subsequent service in the United States Army Reserves.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the September 2009 rating decision, the RO denied the Veteran's claims of service connection for a heart disorder and a bilateral eye disorder.  In the February 2011 rating decision, the RO denied the Veteran's petition to reopen claims for service connection for a back disorder and an acquired psychiatric disorder, finding that no new and material evidence had been presented, and denied the claim for increase.

The Board remanded the issues in March 2012 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional records of the Veteran's service in the Army Reserves and then re-adjudicate the claims, including the issuance of a statement of the case regarding the petitions to reopen and the claim for increase.  The AOJ obtained the identified records and provided the Veteran a statement of the case in May 2012 and supplemental statements of the case in January 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before an Acting Veterans Law Judge at a videoconference hearing in September 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  However, the Veterans Law Judge who conducted that hearing and signed the March 2012 remand is no longer employed by the Board.  Thus, the Veteran was given another opportunity to appear at a hearing; however, he did not request an additional hearing within the allotted time frame, and the Board will proceed with adjudication.  


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a complete or substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this regard, the Veteran stated at a November 2010 VA examination that he had been awarded disability benefits from the Social Security Administration (SSA); however, no medical records associated with the award of benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Salem VA Medical Center (VAMC).  Records in the file specifically document treatment from care providers at the Salem VAMC facilities dated from May 2000 to most recently in January 2015; however, during his September 2011 hearing, the Veteran reported that he had sought treatment at the Salem VAMC shortly after separation from service in 1983.  Although three pages of records are present in the claims file from the period prior to May 2000, it is unclear whether the entirety of those records from the Salem VAMC are present in the record.  In addition, the most recent VAMC records on file are dated in January 2015.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from any facility associated with the Salem VAMC, dating from April 1983 to May 2000 and from January 2015 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Regarding the claim of service connection for a bilateral eye disorder, the Veteran contends that he experiences an eye disability that began in or is directly related to his time in service.  Service treatment records reflect that the Veteran was seen in April 1981 for complaints of blurry vision and watery eyes when reading; he was diagnosed at that time with myopic astigmatism.  The Veteran is currently diagnosed with and being treated for allergic conjunctivitis, dry eyes, and bilateral cataracts, for which he underwent surgery in 2000 and 2001.  The RO denied the claim of service connection on the basis that the in-service myopic astigmatism was a congenital defect and therefore not subject to service connection.  See 38 C.F.R. § 3.303(c) (2015) (providing that congenital or developmental defects and refractive error of the eye "are not diseases or injuries" for VA disability compensation purposes).

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms in service or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of an ophthalmological disability such as cataracts or astigmatism.  Id.

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed bilateral eye disorder.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a bilateral eye disorder.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified ophthalmologist, who must review the Veteran's claims file and his assertions and provide a diagnosis for each current eye disorder.  For each diagnosis identified, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to his time in active service or was superimposed on a congenital defect.  The Veteran's in-service diagnosis of myopic astigmatism, as well as his post-service diagnoses of dry eye, allergic conjunctivitis, and cataracts and his contentions regarding continuity of symptomatology, must be discussed in the context of any negative opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any decision and the medical or other records relied upon by SSA in awarding the Veteran disability benefits.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

2.  Obtain from the Salem VAMC any available medical records pertaining to the Veteran's treatment at that facility from April 1983 to May 2000 and from January 2015 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for VA ophthalmological examination.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

The VA examiner must review the claims file, examine the Veteran, and assign a diagnosis for each eye disorder the Veteran currently experiences. For each such disorder found on examination, the examiner must provide the following opinions: 

(a) Whether it is a congenital defect, a congenital disease, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and/or worsening.)

(b) For each eye disorder found to be a congenital defect, the examiner must opine whether any other non-congenital defects of the eye represent superimposed diseases or disorders of that congenital defect of the eye.  If so, the examiner should discuss whether such superimposed disease or disorder began during military service, or if present prior to military service, was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by military service.

(c) For each eye disorder found to be a congenital disease, the examiner must opine whether it first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active service.

(d) For each eye disorder found to be neither a congenital defect nor disease, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder first began during or is otherwise the result of military service, or whether the disorder is a superimposed disease to a congenital defect.

In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the in-service diagnosis of myopic astigmatism and the multiple post-service diagnoses of eye disabilities.  The examiner must also discuss the Veteran's contentions concerning the in-service onset of eye symptoms in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

4.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If any benefit remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


